DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tompkins on 10 August 2022.
The application has been amended as follows: 
	Claim 1 is deleted.
	In Claim 3, “assembly of claim 1,” is deleted and replaced with – assembly of claim 12, --;
	In Claim 5, “assembly of claim 1,” is deleted and replaced with – assembly of claim 10, --;
In Claim 6, “assembly of claim 1,” is deleted and replaced with – assembly of claim 10, --;
In Claim 7, “assembly of claim 1,” is deleted and replaced with – assembly of claim 10, --;
In Claim 8, “assembly of claim 1,” is deleted and replaced with – assembly of claim 10, --;
In Claim 9, “assembly of claim 1,” is deleted and replaced with – assembly of claim 10, --;
Claim 11 is deleted.
New claim 12 is added: 
	12. The valve assembly of claim 10, wherein the sealing component comprises a seat member defining the opening, wherein the seat member is disposed in the sleeve member between said fluid inlet and said inner chamber and the seat member comprises an o-ring.


Allowable Subject Matter
Claims 3, 5-10 and 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, discloses or fairly suggests the valve assembly wherein the sleeve member and the inner chamber together define a single longitudinal axis in the claim combination with the deflector plate. Rather, Samiran discloses a sleeve member and chamber with off-set longitudinal axes not the same axis, and Sauermann fails to disclose the deflector plate and there would be no reason to combine without improper hindsight or destruction of the principle of operation of the references. Sable 4,901,754 teaches an o-ring to seal a ball on a valve seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753